Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed May 27, 2022.  Claims 1, 3-16 and 18-20 were amended and claims 2 and 17 are canceled.  Claims 1, 3-16 and 18-20 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on August 25, 2019 concerning the previous rejections of claim 19 under 35 USC 112(d) have been fully considered and persuasive. The 35 USC 112(d) rejection of claim 19 is withdrawn. 
Applicant arguments concerning the previous rejection under 35 USC 102/103 of claims 1, 3-16 and 18-19 has been fully considered and persuasive. The 35 USC 102/103 rejection of claims 1, 3-16 and 18-19 has been withdrawn.


Claim Interpretation
Claim 20 recites the performance of steps subject to the conditions precedent “(i) the cleanliness does not satisfy a predetermined criteria and (ii) the computer acquired information indicating that the user agreed to perform the task of cleaning.” Giving the claim its broadest reasonable interpretation. “[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not to be carried out in order for the claimed method to be performed.” Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). As such, the claimed steps subject to conditions precedent need not be given patentable weight. Consequently, “performing, using the reservation information, processing of prompting the user to perform a task of cleaning the rental space that is to be performed” need not be carried out in order for the claimed method to be performed.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “acquire reservation information on a rental space, acquire a first image of the rental space before a user uses the rental space, and acquire a second image of the rental space when or after the user uses the rental space, the first image and the second image being captured by a camera, and evaluate a cleanliness of the rental space based on a comparison of the first image and the second image, and perform, using the reservation information, processing of prompting the user to perform a task of cleaning the rental space that is to be performed when or after the user uses the rental space if (i) the cleanliness does not satisfy a predetermined criteria and (ii) if the processor acquired information indicating that the user agreed to perform the task of cleaning.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (business and sales relations). That is, other than reciting “processors”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “acquire”, “acquire” and “perform” in the context of this claim encompasses the user to manually determine a reservation information for a space and perform a task following the reservation time. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “processor”, “mobile terminal apparatus” and a “non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 19 and 20 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 3-16 and 18 further describe the identified abstract idea. The generic computer component of claims 3-16 and 18 (processor) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Varghese et al. referred herein as Varghese (U.S. Patent Application Publication No. 2021/0329447) in view of Holbrook et al. referred herein as Holbrook (U.S. Patent Application Publication No. 2015/0181152).

As to claim 20, Varghese teaches a non-transitory computer readable medium comprising:
acquiring reservation information on a rental space, (para 35 and 41, show that the system receives a reservation information for a space)
perform, using the reservation information, processing of prompting the user to perform a task of cleaning the rental space that is to be performed when or after the user uses the rental space provided that (i) the cleanliness does not satisfy a predetermined criteria and (ii) the computer acquired information indicating that the user agreed to perform the task of cleaning. (para 41, 51 and 54-55,)
	Varghese does not teach:
acquiring a first image of the rental space before a user uses the rental space, and acquiring a second image of the rental space when or after the user uses the rental space, the first image and the second image being captured by a camera, and evaluating a cleanliness of the rental space based on a comparison of the first image and the second image.
However, Holbrook teaches:
acquiring a first image of the rental space before a user uses the rental space, and acquiring a second image of the rental space when or after the user uses the rental space, the first image and the second image being captured by a camera, and evaluating a cleanliness of the rental space based on a comparison of the first image and the second image (para 147)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to evaluate a task using a camera in Varghese as taught by Holbrook. Motivation to do so comes from the knowledge well known in the art that paying the task maker after evaluating the work would reduce fraud.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/           Examiner, Art Unit 3628